Citation Nr: 1604463	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-35 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back injury, and if so whether the claim may be allowed. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg injury, and if so whether the claim may be allowed.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg injury, and if so whether the claim may be allowed.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye injury, and if so whether the claim may be allowed.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder injury, and if so whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1958 and from August 1961 to August 1962. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida in July 2010 and January 2012.  

While the RO reopened the Veteran's claims for a left leg injury, a right leg injury, a left shoulder injury, and a left eye injury during the pendency of the appeal, the legal determination whether new and material evidence has been submitted is to be reviewed by the Board.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
 
In October 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  The Veteran's records are now contained in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.
 
The issue of entitlement to service connection for scars was raised in statements made during his October 2015 hearing.  The Veteran and his representative are advised, however, that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back injury, a right leg injury, a left eye injury, a left shoulder injury, and a left leg injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In the absence of a timely perfected appeal a September 1980 decision denying entitlement to service connection for a low back injury is final.  This rating denied service connection for a low back injury and the Veteran was notified.

2. Evidence submitted since the September 1980 rating decision raises a reasonable possibility of substantiating this claim.

3. In the absence of a timely perfected appeal an April 2008 decision denying entitlement to service connection for a right leg injury, a left eye injury, a left shoulder injury, and a left leg injury is final.  These issues were most recently denied by this rating action and the Veteran was notified.

4. Evidence submitted since the April 2008 rating decision raises a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1. The September 1980 rating decision denying entitlement to service connection for a low back injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2015).
 
2. New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The April 2008 rating decision denying entitlement to service connection for a right leg injury, a left eye injury, a left shoulder injury, and a left leg injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2015).

4. New and material evidence has been received since the April 2008 rating decision; the claims for service connection for a right leg injury, a left eye injury, a left shoulder injury, and a left leg injury are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable outcome of this appeal with respect to whether new and material evidence has been received to reopen the Veteran's claims, no discussion of compliance with VA's duties to notify and assist is necessary.

New and Material Evidence for a Low Back Injury
 
In a September 1980 rating decision, VA denied entitlement to service connection for a low back injury.  The Veteran did not appeal; therefore, the September 1980 rating decision became final.  38 U.S.C.A. § 7105 (West 2014).
 
The September 1980 rating decision was the last final denial of the Veteran's claim for a low back injury.  In June 2011, the Veteran filed a claim to reopen this previously denied issue.  
 
When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 
 
The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. 

The Veteran has provided testimony stating that he has suffered symptoms of a back disability since his active service.  This statement, presumed credible, and the evidence of a current diagnosis of degenerative disc disease of the lumbar spine, raises a reasonable possibility of substantiating the claim by triggering the VA's duty to assist; accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  

New and Material Evidence for Injuries to the Legs, Eye, and Left Shoulder

In an April 2008 rating decision, VA denied entitlement to service connection for a right leg injury, a left eye injury, a left shoulder injury, and a left leg injury.  The Veteran did not appeal; therefore, the April 2008 rating decision became final.  38 U.S.C.A. § 7105 (West 2014).

The April 2008 rating decision was the last final denial of the Veteran's claims these claims.  This denial indicated that the Veteran did not have current disabilities of his right leg, left eye, or left shoulder, and it stated that new and material evidence had not been provided regarding the Veteran's claim for a left leg injury.  In March 2010, the Veteran filed a claim to reopen these previously denied issues.

Since the April 2008 rating decision, the Veteran has provided evidence of a current disability of his right leg, his left eye, and his left shoulder.  He also provided evidence of a current disability of his left leg, which was not of record at the time of the September 1980 rating decision.  This evidence raises a reasonable possibility of substantiating these claims; accordingly, the claims are reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a low back injury is reopened.

New and material evidence having been received; the claims for entitlement service connection for a right leg injury, a left eye injury, a left shoulder injury, and a left leg injury are reopened.


REMAND

During the Veteran's October 2015 hearing, he reported in November 1961 he received inpatient treatment for his back after his in-service automobile accident.  Proper measures should be undertaken to try to attempt obtain inpatient treatment records from these facilities.  Following this, a VA Compensation and Pension examination is warranted on etiology of the same.

Next, re-examination is required as to the Veteran's claims for a right leg injury, a left eye injury, and a left shoulder injury.  The prior April 2010 examination reported that no "clinical problems" were identified on examination for the Veteran's right leg or his left shoulder.  The medical evidence of record indicates a November 2008 CT of his right leg demonstrated meniscal tears of his right knee and March 2012 physical therapy records report a "chronic muscle strain" in the Veteran's left rhomboid region.  Consequently, a new VA examination is required to address these diagnoses.  Further, the Veteran has stated that his left eye condition is the result of a separate incident where his left eye was injured while riding in an open vehicle during service.  The current opinion only addressed whether his eye condition was the result of his in-service motor vehicle accident.    

Lastly, the evidence of record indicates that the Veteran's current left leg disability may be related to his current back disability; therefore, these conditions must be adjudicated together. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's most recent VA outpatient treatment records and associate copies with the claims folder.

2. Undertake appropriate development to obtain inpatient treatment records from any appropriate civilian or military facility in the New Orleans area regarding a November 1961 motor vehicle accident.  If any of the requested records are unavailable, clearly document this fact and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

In the following paragraphs, several examinations are requested.  It is possible that a single examiner may conduct several of the examinations, especially as to orthopedic disorders at issue.  That these are set out in separate action paragraphs does not mean separate examinations need to be conducted where not otherwise medically indicated.

3. Then, schedule the Veteran for a VA examination with regard to his current low back disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  Then with regard to any and all diagnosed conditions, the examiner should opine whether said disorders at least as likely as not (50 percent or greater probability) were incurred during military service, or are otherwise etiologically related thereto as the consequence of his November 1961 motor vehicle accident or the operation of anti-aircraft weaponry from 1956 to 1958.

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Also schedule the Veteran for VA examination for a right leg disability, a left leg disability, and a left shoulder disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed. 

Then with regard to any and all diagnosed conditions, the examiner should opine whether said disorders at least as likely as not (50 percent or greater probability) were incurred during military service, including his November 1961 motor vehicle accident.  The examiner should specifically discuss the Veteran's November 2008 CT of his right leg and the March 2012 report of a "chronic muscle strain" in the left rhomboid region. 

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion. 

5. Also schedule the Veteran for VA examination for a left eye disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed. 

Then with regard to any and all diagnosed conditions, the examiner should opine whether said disorders at least as likely as not (50 percent or greater probability) were incurred during military service.  The examiner should specifically discuss whether any of the Veteran's current diagnosed left eye conditions are the result of contact of an object (such as a tree branch or hail) with the left eye while riding in a convertible, and the reduced visual acuity of the Veteran's left eye reported on examinations in October 1958 and September 1961. 

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion. 

6. Upon completion of the above-requested development and any additional development deemed appropriate, the AOJ must readjudicate the matters on appeal based upon all evidence of record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


